 

Exhibit 10.23

Memorandum of Agreement of Employment of Edward J. Resch

September 11, 2002

Mr. Edward J. Resch
1 Evergreen Lane
Colts Neck, NJ 07722

Dear Ed:

On behalf of State Street, I am pleased to provide you with our revised offer of
employment to you, subject to a satisfactory completion of references and
legally required background investigation, as Executive Vice President, Chief
Financial Officer. In this position, you will be reporting directly to David A.
Spina, Chairman and Chief Executive Officer. Your compensation package will
consist of the following:

 * An annualized base salary of $500,000 paid on the 15th and the 30th of each
   month, less all applicable taxes.
   
 * A sign-on bonus of $1,000,000. Of this amount, $500,000 will be payable to
   you 30 days from your date of hire, and $500,000 will be payable to you in
   February 2003.
   
 * You will be eligible to participate in the Senior Executive Annual Incentive
   Plan starting in the 2003 plan year. Your ongoing annual incentive target
   will be 75% of base salary; actual payout will be based on corporate business
   results and your individual performance.
   
 * An initial grant of 28,500 stock options to be awarded in September 2002,
   pending approval of the Executive Compensation Committee. Once these options
   are issued they will vest one-third (1/3) each year for a three-year period.
   The first third will vest in September 2003. These options will expire ten
   years from grant date.
   
 * A grant of 14,000 restricted stock awards. These awards will vest a third
   each year over a three-year period beginning in December 2003.
   
 * In December 2002 you will be eligible to receive a long-term incentive
   opportunity in the form of performance units (or an equivalent plan), valued
   at approximately $500,000 annually based on company performance and payable
   after December, 2004.
   
 * Execution of a Change in Control (CIC) agreement within 30 days upon your
   joining the company. The agreement will have a single trigger and will cover
   base and bonus for three years.
   
 * Severance benefits of up to two years of base salary and benefits. In
   addition, should a Change-in-Control occur within 36 months of your date of
   hire, you will be eligible for an additional payment of one year’s base
   salary and target bonus. This additional severance provision will lapse at
   the completion of 36 months of service.
   
 * Full relocation under our executive relocation program with temporary living
   arrangements for up to six months, as required. Please refer to the letter
   outlining relocation benefits, which was provided to you last week.
   
 * Documents detailing our benefits have also been provided to you under
   separate cover.
   

Please note that this material does not constitute a contract of employment for
a fixed term. Either you or the company may terminate your employment
relationship at any time. This offer is contingent upon completion of normal
background verification and your providing proof of eligibility for employment,
which complies with the Immigration Reform and Control Act.


 

Page 2
September 11, 2002

Upon your arrival, Pam Keel, Manager of Staffing Support, will work with you to
complete the necessary paperwork prior to your start date. She will also talk
with you about our Officer Orientation Program. In addition, Boon Ooi, our
Manager of Worldwide Compensation and U.S. Benefits, will meet with you to
review the details of our health, welfare and pension plans, options for
deferred compensation, and any questions you may have related to your overall
compensation and benefits. Boon is available for clarification of any questions
you may have. He can be reached at 617-985-6348.

Your signature below will indicate that you do not have a competitive agreement
with your current or past employers which conflicts with your employment at
State Street and that you will not disclose to State Street any proprietary
information belonging to your current or past employer.

A copy of this letter is enclosed for your records. Please sign and return this
letter to me in the enclosed envelope as soon as possible.

It is sincerely a pleasure to welcome you to State Street. I am confident that
you will make a valuable contribution to the company. Please do not hesitate to
call me at 617-664-1666, if I may be of any assistance to you. Welcome!

      Sincerely,                         /s/ Luis J. de Ocejo               Luis
J. de Ocejo       Executive Vice President       Human Resources &      
Organizational Performance /s/ Edward J. Resch     TBD

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Edward J. Resch 9/16/02   Start Date         cc: David A. Spina      